In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Golar, J.), dated January 16, 2003, which granted the motion of the defendant New York Hospital Medical Center of Queens for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
In opposition to the prima facie demonstration by the defendant New York Hospital Medical Center of Queens (hereinafter the NYHMCQ) of its entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact that the NYHMCQ departed from good and accepted medical practice in its treatment of the plaintiff Irene Halikiopoulos and that such *332a departure was a proximate cause of the damages alleged (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Prestia v Mathur, 293 AD2d 729 [2002]; Berger v Becker, 272 AD2d 565 [2000]). Moreover, the plaintiffs failed to raise a triable issue of fact as to the application of the doctrine of res ipsa loquitur (see Kambat v St. Francis Hosp., 89 NY2d 489 [1997]). Ritter, J.E, S. Miller, Luciano and Townes, JJ., concur.